Citation Nr: 1418954	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  08-18 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure. 

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II. 

3.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to diabetes mellitus, type II. 

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from April 1967 to October 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the RO in Houston, Texas. 

In April 2011, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  The Board remanded this case in May 2011 and April 2013.  It returns for appellate consideration.

The issues of service connection for hypertension, peripheral neuropathy of the upper and lower extremities, and erectile dysfunction, all to include as secondary to diabetes mellitus, type II, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran's diabetes mellitus, type II, is at least as likely as not due to herbicide exposure during service.

CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board grants entitlement to service connection for diabetes mellitus, type II; therefore, it is unnecessary to discuss VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service Connection

The Veteran contends that he has diabetes mellitus, type II and its complications as a result of herbicide exposure while serving at Korat, Royal Thai Air Force Base (RTAFB) during service.  For the reasons that follow, the Board concludes that service connection is warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The Veteran states and the medical evidence of record agrees that the Veteran has a current disability of diabetes mellitus, type II.  Diabetes mellitus, type II, is on the list of diseases for which presumptive service connection is available for those veterans exposed to herbicides during service.  38 C.F.R. § 3.309(e).  The remaining question is whether the Veteran had herbicide exposure during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he was exposed to herbicides, among other instances, while stationed at Korat RTAFB from December 1972 to December 1973.  

VA's Compensation Service issued a May 2010 bulletin with information concerning the use of herbicides in Thailand during the Vietnam War.  The Compensation Service determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand, including Korat RTAFB, a practice that was intended to eliminate vegetation and ground cover for base security purposes.  The Compensation Service determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used.  VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  The Compensation Service determined that consideration of herbicide exposure on a "facts found or direct basis" should be extended to those veterans if a United States Air Force veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty, performance evaluations, or other credible evidence. M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

The Veteran's service personnel records show that he was stationed at Korat RTAFB from December 1972 to January 1974.  The Veteran has reported that, as part of his duties, he went near the perimeter fence.  The Veteran worked on maintenance crews for fighter aircraft at Korat RTAFB.  The Veteran is competent to report that he went near the perimeter fence.  There is no basis in the record to find him not credible.  In the absence of other pertinent evidence and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran was exposed to herbicides while stationed at Korat RTAFB from December 1972 to January 1974.  38 U.S.C.A. § 1154(a).

In light of the foregoing, the Board finds that the Veteran has a current disability of diabetes mellitus, type II, which is presumptively related to his herbicide exposure during service.  Service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for diabetes mellitus, type II, as due to herbicide exposure, is granted. 


REMAND

The Veteran has submitted substantial numbers of additional medical records in support of his claim; however, the Board notes that these records do not resolve all the issues necessary for secondary service connection.  The Veteran has a diagnosis of hypertension, but no medical evidence demonstrates that the hypertension was caused or aggravated by the diabetes mellitus, type II.  Also, a single neurological evaluation mentions "possible" early neuropathy, but otherwise the Veteran was diagnosed with carpal tunnel syndrome.  Finally, a single treatment note mentions the presence of hypogonadism and a prescription, but this does not specifically diagnose erectile dysfunction or relate such dysfunction to the Veteran's diabetes mellitus, type II.  The Board remands for VA examinations to assist in determining whether the Veteran has peripheral neuropathy or erectile dysfunction and in determining whether any such peripheral neuropathy, erectile dysfunction, or hypertension were at least as likely as not caused or aggravated by the Veteran's service-connected diabetes mellitus, type II.

Accordingly, the claims for service connection for hypertension, peripheral neuropathy, and erectile dysfunction, all including as secondary to service-connected diabetes mellitus, type II, are REMANDED for the following action:

1.  The AOJ should schedule the Veteran for appropriate VA examination(s) for the purpose of assisting in determining the existence and etiology of the Veteran's hypertension, peripheral neuropathy, and erectile dysfunction.  Following a review of all relevant evidence from the claims file, an interview with the Veteran to obtain a complete medical history, and an examination and any necessary testing, the examiner is asked to offer the following opinions: 

a) Does the Veteran have current disabilities of peripheral neuropathy (other than carpal tunnel syndrome) or erectile dysfunction (other than hypogonadism)?

b) Is it at least as likely as not (50 percent or greater degree of probability) that hypertension, peripheral neuropathy (to include carpal tunnel syndrome), or erectile dysfunction (to include hypogonadism) was caused by service-connected diabetes mellitus, type II? 

c) Is it at least as likely as not (50 percent or greater degree of probability) that hypertension, peripheral neuropathy (to include carpal tunnel syndrome), or erectile dysfunction (to include hypogonadism) was aggravated (permanently increased in severity beyond the natural progression of the disorder) by service-connected diabetes mellitus, type II? 

A rationale should be provided for any opinion or conclusion expressed. If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.

2.  Then, the AOJ should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


